                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JOHN ANTHONY SHELTON,

                       Plaintiff,

v.                                                             No. 1:19-cv-00742-KG-JHR

SWAIA,1 and
CLINTON CORTEZ,

                       Defendants.

                    MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff's Application to Proceed in District

Court Without Prepaying Fees or Costs, Doc. 2, filed August 14, 2019 ("Application"). For the

reasons stated below, the Court GRANTS the Application and DISMISSES this case without

prejudice.

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]




1
 Plaintiff does not specifically identify "SWAIA" but he may be referring to the Southwestern
Association of Indian Arts.
Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma pauperis] was intended

for the benefit of those too poor to pay or give security for costs....” Adkins v. E.I. DuPont de

Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant need not be “absolutely destitute,”

“an affidavit is sufficient which states that one cannot because of his poverty pay or give security

for the costs and still be able to provide himself and dependents with the necessities of life.” Id.

at 339.

          The Court grants Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed an affidavit stating he is unable to pay the costs of these proceedings

and provided the following information: (i) Plaintiff's monthly income is $881.00 in disability

payments; (ii) Plaintiff is unemployed; (iii) Plaintiff’s monthly expenses total $1,049.12; and (iv)

Plaintiff has -$325.00 in a bank accounts and no cash. The Court finds that Plaintiff is unable to

pay the costs of this proceeding because his monthly expenses exceed his monthly income, and he

is unemployed.

The Complaint

          Plaintiff filed his Complaint using the form "Civil Rights Complaint Pursuant to

42 U.S.C. § 1983." Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 at 1, Doc. 1, filed August

14, 2019 ("Complaint").2 Plaintiff checked the box in the Complaint indicating that Defendant

Coriz was "acting under color of state law." Complaint at 1. The only factual allegations in the

Complaint state: "Clinton Coriz an employee of SWAIA violated the ADA act [sic] by refusing to




2
  Plaintiff did not sign the Complaint as required by Fed. R. Civ. P. 11(a). See Complaint at 5.
Because the Court is dismissing this case, the Court will not require that Plaintiff sign the
Complaint. See Fed. R. Civ. P. 11(a) ("The court must strike an unsigned paper unless the omission
is promptly corrected after being called to the attorney's or party's attention").
                                                  2
let my service dog be with me. . . . Kenneth Lucero was with me when Clinton Coriz refused to

let my service dog be with me." Complaint at 2-3. Plaintiff does not identify the location where

Defendants refused to let Plaintiff's service dog accompany Plaintiff, or the owner/lessee/operator

of that location. Plaintiff believes he is entitled to the following relief: "40,000.00 for mental stress

and violation of my civil rights and my ADA rights." Complaint at 5.

        Title III of the ADA prohibits discrimination against persons with disabilities in
        places of public accommodation.” Colorado Cross Disability Coalition v.
        Hermanson Family Ltd. P'ship I, 264 F.3d 999, 1001 (10th Cir.2001).
        “Discrimination under Title III specifically includes the failure to make reasonable
        modifications in policies, practices, or procedure to accommodate a disabled
        individual, unless the entity can demonstrate that making such modifications would
        fundamentally alter the nature of the services.”

Doe v. Oklahoma City Univ., 406 Fed.Appx. 248, 250 (10th Cir. 2010).

        In order to state a claim for a violation of Title III, which authorizes private actions
        only for injunctive relief, not monetary damages, a plaintiff must establish that (1)
        he or she is disabled within the meaning of the ADA; (2) that the defendants own,
        lease, or operate a place of public accommodation; and (3) that the defendants
        discriminated against the plaintiff within the meaning of the ADA.

Krist v. Kolombos Rest. Inc., 688 F.3d 89, 94-94 (2d Cir. 2012) (citations omitted) (emphasis

added).

        The Complaint fails to state a claim under the ADA because: (i) Plaintiff has not alleged

that he is disabled within the meaning of the ADA; (ii) Plaintiff has not alleged that Defendants

own, lease, or operate the place of public accommodation where Defendants allegedly refused to

let Plaintiff's service dog accompany Plaintiff; and (iii) Plaintiff seeks only monetary damages, not

injunctive relief.

        The Complaint also fails to state a claim under 42 U.S.C. § 1983. See McCarty v. Gilchrist,

646 F.3d 1281, 1285 (10th Cir. 2011)(“Section 1983 provides a federal civil remedy for the

deprivation of any rights, privileges, or immunities secured by the Constitution by any person



                                                   3
acting under color of state law”). Although the Complaint makes the conclusory allegation that

Defendant Coriz, an employee of Defendant SWAIA, was acting under color of state law, there

are no factual allegations showing that Defendant Coriz or Defendant SWAIA are state actors. See

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“conclusory allegations without supporting

factual averments are insufficient to state a claim on which relief can be based . . . [and] in

analyzing the sufficiency of the plaintiff's complaint, the court need accept as true only the

plaintiff's well-pleaded factual contentions, not his conclusory allegations”).

Dismissal of Proceedings In Forma Pauperis

        Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915. The statute

governing proceedings in forma pauperis states “the court shall dismiss the case at any time if the

court determines that . . . the action . . . is frivolous or malicious; ... fails to state a claim on which

relief may be granted; ... or seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2). The Court must dismiss this case because the Complaint fails to

state a claim on which relief may be granted.

        IT IS ORDERED that:

        (i)     Plaintiff's Application to Proceed in District Court Without Prepaying Fees or

                Costs, Doc. 2, filed August 14, 2019, is GRANTED.

        (ii)    This case is DISMISSED without prejudice.




                                                 _________________________________
                                                 UNITED STATES DISTRICT JUDGE




                                                    4
